Citation Nr: 0810178	
Decision Date: 03/27/08    Archive Date: 04/09/08

DOCKET NO.  02-08 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a shrapnel wound of the right posterior 
trapezoid area (Muscle Group I).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from February 1951 to 
November 1952.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 1998 decision by the RO that 
granted service connection for residuals of a shrapnel wound 
of the right posterior trapezoid area and assigned a 10 
percent evaluation therefor, effective from October 21, 1998.  
In November 2005, the Board denied the veteran's claim for a 
higher rating.

The veteran appealed the Board's November 2005 decision to 
the United States Court of Appeals for Veterans Claims 
(Court).  In December 2006, the parties to the appeal filed a 
joint motion asking the Court to remand the matter to the 
Board.  The Court granted the motion in January 2007.

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a)(2) and 38 C.F.R. § 20.900(c).  For 
the reasons set forth below, this case is being REMANDED for 
additional development.  VA will notify the veteran if 
further action is required on his part.


REMAND

In the joint motion filed with the Court, the parties to this 
appeal agreed that the Board's November 2005 decision was 
deficient because the Board: (1) failed to consider whether a 
separate rating was warranted for involvement of the 
veteran's sternocleidomastoid muscle; (2) did not provide an 
adequate statement of reasons and bases as to why a separate 
rating was not warranted for scarring associated with the 
service-connected shrapnel wound of the right posterior 
trapezoid area; (3) improperly adjudicated the case in the 
face of the RO's failure to consider the possibility of a 
separate rating for traumatic arthritis (other than that 
affecting the thoracic spine), as required by the Board in 
its remand of August 2004; and (4) failed itself to address 
the application of a separate evaluation for arthritis of the 
right shoulder.  The parties agreed that, on remand, the 
Board should consider the following: (1) whether there are 
multiple muscle groups involved that warrant separate 
ratings, or increased ratings in accordance with 38 C.F.R. 
§ 4.55 based on multiple muscle group involvement in the same 
anatomical region; (2) whether the veteran is entitled to a 
separate rating for scarring; and (3) whether the veteran is 
entitled to a separate rating for resultant arthritis.

In order to address the concerns set out in the joint motion, 
including the parties' concern that the RO has not yet 
considered the possibility of assigning a separate rating for 
traumatic arthritis, a remand is required.  38 C.F.R. § 19.9 
(2007).  Accordingly, this case is REMANDED for the following 
actions:

1.  Ask the veteran to identify any care 
providers who may possess new or additional 
evidence pertinent to the claim on appeal.  
If the veteran provides adequate identifying 
information, and completed releases (where 
necessary), assist him in obtaining the 
records identified, following the procedures 
set forth in 38 C.F.R. § 3.159.  The 
evidence obtained, if any, should be 
associated with the claims file.

2.  After the foregoing development has been 
completed, arrange to have the veteran 
scheduled for an examination of his right 
shoulder region.  The examiner(s) should 
review the veteran's claims file.  After 
examining the veteran, and conducting any 
testing deemed necessary, the examiner(s) 
should fully describe any and all functional 
deficits associated with the service-
connected shrapnel wound of the veteran's 
right posterior trapezoid area.  The final 
report should include the following:

a.  The examiner(s) should offer an 
opinion as to whether the atrophy of 
the veteran's sternocleidomastoid 
muscle, identified on VA examination 
in June 2005, is the result of actual, 
direct injury to the 
sternocleidomastoid muscle (e.g., 
penetration of the muscle by a foreign 
body), or whether is it attributable 
to another etiology, to include 
impairment of the nerve, or nerves, 
that operate on that muscle.  In so 
doing, the examiner(s) should comment 
on the conclusion in the report of a 
June 2005 VA "miscellaneous 
neurological disorders" examination, 
to the effect that the atrophy of the 
sternocleidomastoid muscle was "most 
likely" the result of partial right 
accessory nerve involvement.

b.  The examiner(s) should provide a 
full description of the scar on the 
veteran's right upper back that is 
associated with the service-connected 
shrapnel wound, including the 
dimensions of the scar and information 
as to whether the scar is deep (i.e., 
associated with underlying soft tissue 
damage) or superficial; whether it is 
unstable; whether it is tender and 
painful on examination; and whether it 
causes limited motion or other 
limitation of function.

c.  The examiner(s) should offer an 
opinion as to whether the arthritis of 
the veteran's right acromioclavicular 
and glenohumeral joint, identified by 
x-ray in May 2005, is a residual of, 
or has otherwise been caused or 
chronically worsened by, the service-
connected shrapnel wound of the 
veteran's right posterior trapezoid 
area.

d.  If it is determined that the 
arthritis of the veteran's right 
acromioclavicular and glenohumeral 
joint is a residual of, or has 
otherwise been caused or chronically 
worsened by, the service-connected 
shrapnel wound of the veteran's right 
posterior trapezoid area, the 
examiner(s) should conduct range of 
motion studies on the right shoulder.  
The examiner(s) should first record 
the range of motion observed on 
clinical evaluation, in terms of 
degrees.  If there is clinical 
evidence of pain on motion, the 
examiner(s) should indicate the degree 
at which such pain begins.  Then, 
after reviewing the veteran's 
complaints and medical history, the 
examiner(s) should render an opinion, 
based upon his or her best medical 
judgment, as to the extent to which 
the veteran experiences functional 
impairments such as weakness, excess 
fatigability, incoordination, or pain 
due to repeated use or flare-ups, and 
should, if feasible, portray these 
factors in terms of degrees of 
additional loss in range of motion 
(beyond that which is demonstrated 
clinically) due to these factors.  
Specifically, the examiner(s) should 
indicate whether the veteran's overall 
right shoulder disability picture, in 
terms of limited motion, and including 
any weakness, excess fatigability, 
incoordination, and/or pain due to 
repeated use or flare-ups, is best 
equated with motion of the right arm 
limited (1) to the shoulder level, (2) 
to a point midway between the side and 
shoulder level, or (3) to a point 25 
degrees or less from the side.

A complete rationale for all opinions should 
be provided.

3.  Thereafter, take adjudicatory action on 
the claim here in question.  In so doing, 
consider whether the veteran is entitled to 
separate ratings for (1) involvement of the 
sternocleidomastoid muscle, (2) arthritis of 
the right shoulder, and/or (3) scarring.  If 
any benefit sought remains denied, furnish a 
supplemental statement of the case (SSOC) to 
the veteran and his representative.  If the 
agency of original jurisdiction (AOJ) 
determines that the veteran is not entitled 
to separate ratings for involvement of the 
sternocleidomastoid muscle, arthritis of the 
right shoulder, and/or scarring, the SSOC 
should contain, among other things, a 
citation to, and summary of, 38 C.F.R. 
§ 4.14, and an explanation of the reasons 
for the AOJ's determination(s).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This matter must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2007).

